



Exhibit 10.5


GLOBAL NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Name of Optionee:
_____________________________________
 
 
No. of Share Options:
____________________ Ordinary Shares (as defined below)
 
 
Option Exercise Price per Share:
$___________________
 
[Must be the higher of (a) 1/13 of the closing price of the Company’s ADSs as
quoted on the NASDAQ on the date of grant, and (b) 1/13 of the average closing
price of the Company’s ADSs quoted on the NASDAQ for the five trading days
immediately preceding date of grant]
 
 
Grant Date:
____________________
 
 
Expiration Date:
____________________
 
[No more than 10 years]

 
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan, as amended
through the date of grant (the “Plan”), and this Global Non-Qualified Share
Option Agreement for Non-Employee Directors, including any special terms and
conditions for the Optionee’s country set forth in the appendix attached hereto
(the “Appendix,” and together with the Global Non-Qualified Share Option
Agreement for Non-Employee Directors, the “Agreement”), BeiGene, Ltd., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Company”), hereby grants to the Optionee named above, who is a Non-Employee
Director (as defined in the Plan), an option (the “Share Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
ordinary shares, par value US$0.0001 per share (the “Ordinary Shares”), of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.  The
Ordinary Shares may be represented by American Depositary Shares (“ADSs”), and
each ADS represents 13 Ordinary Shares.  References herein to the issuance of
Ordinary Shares shall also refer to the issuance of ADSs on the same basis of
one ADS for every 13 Ordinary Shares.  The Option Exercise Price per ADS shall
equal the Option Exercise Price per Share multiplied by 13.  Capitalized terms
in this Agreement shall have the meaning specified in the Plan, unless defined
differently herein.
1.Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as described in Section 2 of
the Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable in full upon the earlier of the first anniversary of the
Grant Date or the first annual meeting of shareholders following the Grant Date,
so long as the Optionee has served continuously as a member of the Board on such
date; provided that if (i) the Optionee shall die while in the service of the
Company, (ii) the Optionee’s service as a director of the Company terminates by
reason of the Optionee’s disability (within the meaning of Section 409A of the
Code), (iii) the Optionee’s service as a director of the Company terminates in
connection with the consummation of a Sale Event or (iv) a Sale Event occurs and
this Share Option is not assumed, continued or substituted in connection with
such Sale Event, then in any such case, this Share Option shall become
immediately vested and exercisable in full.
In determining the number of vested Share Options at the time of any exercise,
the number of Share Options shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.
Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.         Manner of Exercise.





--------------------------------------------------------------------------------





(a)         The Optionee may exercise this Share Option only in the following
manner: from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of Optionee’s
election to purchase some or all of the Ordinary Shares purchasable at the time
of such notice.  This notice shall specify the number of Ordinary Shares to be
purchased.
Payment of the Option Exercise Price for the Ordinary Shares subject to the
exercised Share Option may be made by one or more of the following methods:
(i) in cash, by certified or bank check or other instrument acceptable to the
Administrator; (ii) if permitted by the Administrator, through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
Option Exercise Price, provided that in the event the Optionee chooses to pay
the Option Exercise Price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate Option Exercise
Price; or (v) a combination of (i), (ii), (iii) and (iv) above.  Payment
instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Ordinary Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full Option Exercise Price for the Share Option, as set
forth above, (ii) the fulfillment of any other requirements contained herein or
in the Plan or in any other agreement or provision of law, and (iii) the receipt
by the Company of any agreement, statement or other evidence that the Company
may require to satisfy itself that the issuance of Ordinary Shares to be
purchased pursuant to the exercise of Share Options under the Plan and any
subsequent resale of the Ordinary Shares will be in compliance with applicable
laws and regulations.  In the event the Optionee chooses to pay the Option
Exercise Price by previously-owned Ordinary Shares through the attestation
method (if permitted by the Administrator), the number of Ordinary Shares
transferred to the Optionee upon the exercise of the Share Option shall be net
of the Ordinary Shares attested to.
(b)         The Ordinary Shares purchased upon exercise of this Share Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Ordinary Shares.
(c)         The minimum number of Ordinary Shares with respect to which this
Share Option may be exercised at any one time shall be 104 Ordinary Shares and
shall be exercised in increments of 13 Ordinary Shares, unless the number of
Ordinary Shares with respect to which this Share Option is being exercised is
the total number of Ordinary Shares subject to exercise under this Share Option
at the time.
(d)         Notwithstanding any other provision hereof or of the Plan, no
portion of this Share Option shall be exercisable after the Expiration Date.
3.         Termination as Director. If the Optionee ceases to be a Director for
any reason including by reason of the Optionee’s death, any portion of this
Share Option outstanding on such date may be exercised, to the extent
exercisable on the date the Optionee ceased to be a Director, for a period of
three years after the date the Optionee ceased to be a Director or until the
Expiration Date, if earlier.  Any portion of this Share Option that is not
exercisable on the date the Optionee ceases to be a Director shall terminate
immediately and be of no further force or effect.
4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Share Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan. 
5.    Responsibility for Taxes. The Optionee acknowledges that, regardless of
any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax‑related items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”) is and remains the
Optionee’s responsibility and may exceed the amount, if any, actually withheld
by the Company. The Optionee





--------------------------------------------------------------------------------





further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Share Option, including, but not limited to, the grant,
vesting or exercise of this Share Option, the subsequent sale of Ordinary Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii)
does not commit to and is under no obligation to structure the terms of the
grant or any aspect of this Share Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Optionee is or becomes subject to Tax-Related Items in more than one
jurisdiction, the Optionee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(a)Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company (or its designated agent) to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by withholding from the
proceeds of the sale of Ordinary Shares acquired upon exercise of the Share
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Optionee's behalf pursuant to this authorization without
further consent). As of the date hereof, the Optionee certifies that this
Agreement is entered into in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 of the Exchange Act or any other
securities laws.
(b)Alternatively, the Company (or its designated agent), at its discretion, is
authorized to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by (i) withholding from the Optionee's cash compensation paid
to the Optionee by the Company; or (ii) any other method of withholding
determined by the Company and permitted by applicable law.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable mininum statutory withholding
amounts or other applicable withholding rates, including maximum rates
applicable in the Optionee's jurisdiction in which case the Optionee may receive
a refund of any overwithheld tax in cash and will not have any right to the
Ordinary Shares.
(d)While this Agreement is in effect, the Optionee agrees (i) not to enter into
or alter any corresponding or hedging transaction or position with respect to
the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into Ordinary Shares) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of Ordinary Shares pursuant to this Paragraph 5.
The Optionee agrees to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of the
Optionee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Shares, or the proceeds of the sale of Ordinary shares, if the Optionee fails to
comply with his or her obligations in connection with the Tax-Related Items.
5.         Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
6.         No Right to Continue as a Director.  Neither the Plan nor this Share
Option confers upon the Optionee any rights with respect to continuance as a
member of the Board. 
7.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Share Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
8.    Nature of Grant. In accepting this Share Option, the Optionee
acknowledges, understands and agrees that:
(e)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(f)the grant of this Share Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of Share
Options, or benefits in lieu of Share Options, even if Share Options have been
granted in the past;
(g)all decisions with respect to future Share Options or other grants, if any,
will be at the sole discretion of the Company;
(h)the Optionee is voluntarily participating in the Plan;
(i)the future value of the Ordinary Shares underlying this Share Option is
unknown, indeterminable, and cannot be predicted with certainty;





--------------------------------------------------------------------------------





(j)if the Ordinary Shares do not increase in value after the Grant Date, this
Share Option will have no value;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Share Option resulting from the termination of the Optionee's
service as a Director;
(l)unless otherwise provided in the Plan or by the Company in its discretion,
this Share Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Share Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Ordinary Shares; and
(m)the Company shall not be liable for any foreign exchange rate fluctuation
between the Optionee’s local currency and the United States Dollar that may
affect the value of this Share Option or of any amounts due to the Optionee
pursuant to the exercise of this Share Option or the subsequent sale of any
Ordinary Shares acquired upon exercise.
9.    Appendix. Notwithstanding any provision of this Global Non-Qualified Share
Option Agreement for Non-Employee Directors, if the Optionee resides in a
country outside the United States or is otherwise subject to the laws of a
country other than the United States, this Share Option shall be subject to the
special terms and conditions set forth in the Appendix for the Optionee’s
country, if any. Moreover, if the Optionee relocates to one of the countries
included in the Appendix during the term of this Share Option, the terms and
conditions for such country shall apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix forms
part of this Agreement.
10.    Language. The Optionee acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If the Optionee
has received this Agreement, or any other documents related to this Share Option
and/or the Plan translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.
11.       Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
12.    Waivers. The Optionee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Optionee.
13.    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Cayman Islands, applied without regard to
conflict of law principles.
14.    Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the courts
of the Cayman Islands, and no other courts, where this grant is made and/or to
be performed, and no other courts.
15.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Share Option and the Ordinary Shares acquired
upon exercise of this Share Option, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
17.    Electronic Delivery and Acceptance of Documents. The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.
18.    Insider Trading Restrictions / Market Abuse Laws. By accepting this Share
Option, the Optionee acknowledges that he or she is bound by all the terms and
conditions of any Company’s insider trading policy as may be in effect from time
to time. The Optionee further acknowledges that, depending on the Optionee’s
country, the broker's country or the country in which the Ordinary Shares are
listed, the Optionee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Optionee’s ability to
accept, acquire, sell or otherwise dispose of Ordinary Shares, rights to
Ordinary Shares (e.g., Share Option) or rights linked to the value of Ordinary
Shares under the Plan during such times as the Optionee is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable





--------------------------------------------------------------------------------





jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Optionee placed before the Optionee
possessed inside information.  Furthermore, the Optionee could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
Company’s insider trading policy as may be in effect from time to time. The
Optionee acknowledges that it is the Optionee’s responsibility to comply with
any applicable restrictions, and the Optionee should speak to his or her
personal advisor on this matter.
19.    Foreign Asset/Account, Exchange Control and Tax Reporting. Depending on
the Optionee’s country, the Optionee may be subject to foreign asset/account,
exchange control, tax reporting or other requirements which may affect the
Optionee’s ability acquire or hold Share Options or Ordinary Shares under the
Plan or cash received from participating in the Plan (including dividends and
the proceeds arising from the sale of Ordinary Shares) in a brokerage/bank
account outside the Optionee’s country. The applicable laws of the Optionee’s
country may require that he or she report such Share Options, Ordinary Shares,
accounts, assets or transactions to the applicable authorities in such country
and/or repatriate funds received in connection with the Plan to the Optionee’s
country within a certain time period or according to certain procedures. The
Optionee acknowledges that he or she is responsible for ensuring compliance with
any applicable requirements and should consult his or her personal legal advisor
to ensure compliance with applicable laws.


 
   
BEIGENE, LTD.
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

   
The undersigned hereby agrees to the terms and conditions of the
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is acceptable.
Date:_________________________________
   
 
 
 
Optionee’s signature
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Optionee’s address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[Signature Page to Global Non-Qualified Share Option Agreement for Non-Employee
Directors
under the 2016 Share Option and Incentive Plan]





--------------------------------------------------------------------------------





APPENDIX
GLOBAL NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Non-Qualified Share
Option Agreement for Non-Employee Directors (the "Option Agreement").
Terms and Conditions
This Appendix includes special terms and conditions that govern the Share Option
if the Optionee resides in one of the countries listed below. If the Optionee is
a citizen or resident of a country other than the one in which the Optionee is
currently residing (or is considered as such for local law purposes), or the
Optionee transfers residency to a different country after the Share Options are
granted, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will apply to the Optionee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Optionee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time the Optionee exercises in the
Share Option or sells any Ordinary Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.
If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently residing (or is considered as such for local law
purposes), or if the Optionee transfers residency to a different country after
the Share Option is granted, the notifications contained in this Appendix may
not be applicable to the Optionee in the same manner.
DATA PRIVACY PROVISIONS
(a)Data Collection and Usage. The Company collects, processes and use certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), nationality, any Ordinary Shares held in the Company,
details of all Share Options or any other entitlement to Ordinary Shares or
equivalent benefits awarded, canceled, exercised, purchased, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan. The legal
basis, where required, for the processing of Data is the Optionee’s consent.
(b)Stock Plan Administration Service Providers. The Company will transfer Data
to Morgan Stanley Smith Barney, LLC and certain of its affiliates (“MSSB”),
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select different or additional service
providers in the future and share Data with such other provider(s) serving in a
similar manner. The Optionee may be asked to agree on separate terms and data
processing practices with MSSB, with such agreement being a condition to the
ability to participate in the Plan.
(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China (“PRC”) and the United States, respectively. The Optionee’s
country or jurisdiction may have different data privacy laws and protections
than the PRC or the United States. The Company’s legal basis, where required,
for the transfer of Data is the Optionee’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.





--------------------------------------------------------------------------------





(e)Voluntariness and Consequences of Consent Denial or Withdrawal Participation
in the Plan is voluntary, and the Optionee is providing the consents herein on a
purely voluntary basis. If the Optionee does not consent, or if the Optionee
later seeks to revoke his or her consent, the Optionee's service with the
Company will not be affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Share Option or other
equity awards to the Optionee or administer or maintain such awards.
(f)Data Subject Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s jurisdiction. Depending on where the Optionee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Optionee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Optionee can contact the Company’s local human
resources representative.
(g)Alternative Basis. The Optionee understands that the Company may rely on a
different basis for the processing or transfer of Data in the future and/or
request that the Optionee may provide another data privacy consent. If
applicable, the Optionee agrees that upon request of the Company, the Optionee
will provide an executed acknowledgement or data privacy consent form (or any
other agreements or consents) that the Company may deem necessary to obtain from
the Optionee for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in the Optionee’s country, either
now or in the future. The Optionee understands and agrees that the Optionee will
not be able to participate in the Plan if the Optionee fails to provide any such
consent or agreement requested by the Company.
SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Optionee hereby agrees that any
Ordinary Shares acquired pursuant to the Share Option will not be offered for
sale in Singapore prior to the six (6) month anniversary of the Grant Date,
unless such sale or offer is made: (1) after six (6) months of the Grant Date or
(2) pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chapter 289, 1006
Ed.) (“SFA”).
Notifications
Securities Law Information. The grant of the Share Option is being made in
reliance on section 273(1)(f) of the SFA of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the Ordinary
Shares being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Optionee should note that the Share Option is subject to section
257 of the SFA and the Optionee will not be able to make (i) any subsequent sale
of Ordinary Shares in Singapore or (ii) any offer of subsequent sale of Ordinary
Shares subject to the Share Option in Singapore, unless such sale or offer is
made (a) more than six (6) months after the Grant Date or (b) pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than Section 280)
of the SFA (Chapter 289, 2006 Ed.) or pursuant to, and in accordance with the
conditions of, any other applicable provisions of the SFA.







